                             UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

  RUSTON LOUISIANA HOSPITAL                      *      CIVIL ACTION NO. 3:18-CV-0881
  CO., LLC
  VERSUS                                         *      JUDGE TERRY A. DOUGHTY

  LINCOLN HEALTH                                 *      MAG. JUDGE KAREN L. HAYES
  FOUNDATION, INC.

                                            ORDER

       The Report and Recommendation of the Magistrate Judge having been considered, after

de novo review following objections to same, and finding that same is supported by the law and

the record in this matter,

       IT IS ORDERED that Defendant=s motion to dismiss for failure to state a claim [Doc.

No. 5] is DENIED.       Defendant’s defenses require evidence which cannot be considered in a

Rule 12(b)(6) motion.

       MONROE, LOUISIANA, this 4th day of December, 2018.




                                                     _____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
